Title: To George Washington from Arthur St. Clair, 17 January 1781
From: St. Clair, Arthur
To: Washington, George


                        

                            
                            Sir
                            Mr Hoopers near Trenton Janry 17th 1781
                        
                        In Obedience to your Excellencys Desire by your favour of the 12th, I set out the night before last from
                            Morris Town and got to this Place this Morning, where I have had an interview with Colonell Barber. My Information with
                            Respect to the Negotiation which I communicated on the 15th was right—The Terms of it are that all those
                            enlisted for the Bounty of Twenty Dollars, and whose Enlistments express that they are to serve for three Years or the
                            War, are to receive their Discharges; and those also who have been engaged for the Bounty of one hundred and twenty
                            Dollars under a like Stipulation; where the Enlistments cannot be produced the bulk of the Soldiers is admitted, and as it
                            is the Case that many of the Enlistments cannot be produced they swear away without any Compunction—It seems there was a
                            Necessity for proceeding to Business before there was time to get those of the first and second Regiments down from the
                            Hutts, and in Consequence, the greatest part of these two Regiments are already discharged, and all the third except about
                            sixty, indeed I do not expect that many will, under these Circumstances, be retained in any of them. Those that are,
                            receive a furlough for forty Days, and Places of Rendevouz are appointed them, in different Parts of Pennsylvania, where
                            they are to assemble at the Expiration of that time—The Arms are delivered up, as they are discharged or furloughed put on
                            Board Shallops, and sent to Philadelphia. The Artillery, which they have given up, is also sent there. from this your
                            Excellency will see that it is unnecessary to send any detachment on Account of the Mutineers, as in a few Days the whole
                            Line will certainly be dissipated but whether it may not be necessary to post some more Troops upon the Communication you
                            will be best able to judge.
                        In my last I mentioned that I had reason to believe that the Ennemys Troops were returned from Staaten
                            Island, but I have since seen Colonell Barber, who assured me that on friday last they were still upon the Island—That Sir
                            Henry had no Accounts from the People he had sent out, nor did even know where the
                                discontented Troops were. It is most probable that he will remain there untill
                            he obtains that Information, which one would think he must have had long ere this as the Spies were exceuted on Thursday
                            last.
                        We have it reported that the French Fleet with ten thousand Troops are arrived at Rhode Island—in that Case
                            we shall the less miss the Pennsylvanians.
                        I informed your Excellency that I should order the Jersey Detachment from Chatham for the Hutts but in a
                            Conference with Colonell Barber I thought it better, to allow him, as soon as it should be asscertained that the Ennemy
                            have returned, to march the Detachment to Pompton, leaving a Guard for the preservation of the Hutts and the Stores at
                            Morris Town.
                        I mentioned a Wish to your Excellency to return for some little Time to Pennsylvania—I am afraid I shall not
                            be able to wait for your Permission, having been attacked by the Gout last Night, and am now in very great Pain—I shall
                            give it a tryal however—if it goes off—again will—if not I must hobble Home the best way I can. With every Sentiment of
                            Respect I am Sir Your most obedient humble Servant,
                        
                            Ar. St Clair
                        
                        
                            Governor Reed and the Committee of Congress have left Trenton There Remains Genl Potter, Collo. Atle
                                    , Blair McClennachan and Capt. Saml Morris as Commissioners
                                to enquire into the Soldiers Claims.
                        

                    